DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Claim Rejections – 35 U.S.C. § 103”, filed 07/05/2022, with respect to claims 1-3 and 19-21 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-3 and 19-21 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for transmitting an indication for a configured grant (e.g. SPS allocation or grant-free) resource. Independent claims 1 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious before the effective filing date of the instant application:
For example, a prior art reference Alabbasi et al. (WO 2020/067978 A1) discloses systems and methods for dynamic and flexible configurations for configured grants are provided. In some embodiments, a method performed by a wireless device for configuring uplink grants includes receiving, from a network node, one or more indications to enable one or more configured grant configurations per cell and/or per BWP where at least one configured grant configuration indicating a plurality of transmission occasions within a period. 
The method also includes transmitting at least one transmission based on the at least one configured grant configuration. This may enable the use of different periodicity of mixed Time Sensitive Network (TSN), random Ultra-Reliable Low-Latency Communication (URLLC), and enhanced Mobile Broadband (eMBB) traffics; 
reduce the misalignment delay of the arrived data; 
improve the spectral efficiency of the eMBB traffic while satisfying the URLLC requirement; and/or reduce the number of Hybrid Automatic Repeat Request processes needed to transmit a considerable number of Configured Grant configurations.
While the disclosure of Alabbasi teaches a method for transmitting an indication for a configured grant, it does not disclose and or render obvious:
“transmitting an indication of the periodic transmission resources from the base station to the mobile device in a configuration message, wherein the indication includes an offset (TimeDomainOffset) from a time reference SFN (timeReferenceSFN) to the periodic transmission resources”.
Thus, the claims are considered to be in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411